DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/08/2021 and 02/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, and 9, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth et al. (US 2019/0222326; “Dunworth”).
Regarding claim 1, Dunworth teaches a method comprising: 
receiving, by a wireless device, at least one configuration parameter indicating: a time window for exposure detection [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g.,, the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise an existing resource opportunity, e.g., an unscheduled uplink resource and/or a gap between a downlink transmission and an uplink transmission (here, a gap is analogous to a “time window”, and furthermore, any indicated resource would inherently reside in a time domain, therefore a single scheduled resource would still be analogous to a “time window”); see also ¶ 0143: UE may receive a scheduled period for the measurement from the base station indicating to the UE that it may transmit MPE signals a number N times in a duration of T seconds] associated with at least one antenna panel of the wireless device [Dunworth ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction]; and 
a threshold associated with a quantity of exposure instances [Dunworth ¶ 0144: UE may receive a rise-over-thermal threshold for the measurement from a base station, and may then use the indicated rise-over-thermal threshold when performing the MPE measurement]; 
determining, during the time window and based on a transmission power reduction value associated with a first antenna panel of the at least one antenna panel, a quantity of exposure instances associated with the first antenna panel [Dunworth ¶ 0103: FIG. 17 illustrates an example of averaging 1700 exposure (i.e. quantity of exposure instances) for a transmission during a time, t, which may be transmitted at a Max EIRP of +x dBM and will lead to the indicated average power 1702 when averaged over the averaging time T (i.e. a number, e.g., 1700, of exposures instances will be measured wherein the exposures are based on a signal transmitted with a Max EIRP analogous to transmission power reduction value); ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction]; and 
transmitting, based on the quantity of exposure instances associated with the first antenna panel satisfying the threshold, an indication indicating that the first antenna panel is associated with impermissible exposure [Dunworth ¶ 0146: when an MPE measurement meets the threshold, the measurement may indicate an obstruction (i.e. impermissible exposure) and the UE may adjust the transmission characteristic at 1918 by increasing the transmission power and/or switching to a more preferred antenna element, wherein when a transmission characteristic is changed, the UE may indicate to the base station the adjustment of the transmission characteristic at 1920 (here, by indicating to the base station changes to the transmission characteristics an impermissible exposure is indicated implicitly)].
While the above cited portions reference different embodiments of the invention of Dunworth, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the various features and embodiments of Dunworth to achieve the presently claimed invention.  The motivation to do so would be to improve spectral efficiency, lower costs, improve services, make use of new spectrum, and better integrate with other open standards using OFDMA with a cyclic prefix (CP) on the downlink (DL) and on the uplink (UL) as well as support beamforming, multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation [Dunworth ¶ 0005; see also ¶ 0047 stating that different embodiments and features may be combined].
Regarding claim 2, Dunworth teaches the method of claim 1, wherein the at least one configuration parameter further indicates at least one of: a random access resource for exposure reporting associated with the at least one antenna panel of the wireless device [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g., the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise at least one of a RACH resource; ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction]; 
a scheduling request (SR) configuration for exposure reporting associated with the at least one antenna panel of the wireless device [Dunworth ¶ 0113:  the UE may perform the MPE measurement during a cell specific resource that is available for MPE measurement a cell specific resource include any of a RACH resource, a beam failure recovery resource, or a scheduling request (SR) resource; ¶ 0139: measurements may be performed on an antenna sub-array]; or 
a sounding reference signal (SRS) resource for exposure reporting associated with the at least one antenna panel of the wireless device [the limitations of claim 2 are written in the alternative, therefore, there only needs to be a showing that one of the alternative limitations is taught by the applied reference].
Regarding claim 6, Dunworth teaches the method of claim 1, wherein the determining the quantity of exposure instances associated with the first antenna panel is based on at least one of: an uplink duty cycle value associated with the first antenna panel [Dunworth ¶ 0103: For a UE, an average MPE measurement may be used, e.g., using a duty-cycle]; a power threshold [Dunworth ¶ 0103: MPE limit is a regulatory metric for exposure based on area, e.g., an energy density limit defined as a number, X, Watts per square meter (W/m.sup.2) averaged over a defined area and time averaged over a frequency dependent time window]; or a reference signal received power (RSRP) value associated with the first antenna panel [the limitations of claim 6 are written in the alternative, therefore, there only needs to be a showing that one of the alternative limitations is taught by the applied reference].
Regarding claim 9, Dunworth teaches the method of claim 1, wherein the indication indicates at least one of: an uplink coverage loss associated with the first antenna panel; the transmission power reduction value associated with the first antenna panel; or a second transmission power reduction value associated with a second antenna panel of the at least one antenna panel [Dunworth ¶ 0146: when an MPE measurement meets the threshold, the measurement may indicate an obstruction (i.e. impermissible exposure) and the UE may adjust the transmission characteristic at 1918 by increasing the transmission power and/or switching to a more preferred antenna element, wherein when a transmission characteristic is changed, the UE may indicate to the base station the adjustment of the transmission characteristic at 1920 (here, UE indicates to BS an adjusted transmission power which is analogous to a transmission power reduction value); ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction (here, the reduction in transmission power indicated to the UE is related to measurements made on an antenna sub-array)].
Regarding claim 15, Dunworth teaches a method comprising: receiving, by a wireless device, at least one configuration parameter indicating a scheduling request (SR) configuration for exposure reporting associated with at least one antenna panel of the wireless device [Dunworth ¶ 0113:  the UE may perform the MPE measurement during a cell specific resource that is available for MPE measurement a cell specific resource include any of a RACH resource, a beam failure recovery resource, or a scheduling request (SR) resource; ¶ 0139: measurements may be performed on an antenna sub-array (here, while some of the cited portion are drawn to MPE detection using PRACH, Dunworth ¶ 0113 teaches that measurements resources may also be based on SR configuration)]; 
determining that a plurality of exposure instances associated with a first antenna panel of the at least one antenna panel satisfies a threshold [Dunworth ¶ 0103: FIG. 17 illustrates an example of averaging 1700 exposure (i.e. quantity of exposure instances) for a transmission during a time, t, which may be transmitted at a Max EIRP of +x dBM and will lead to the indicated average power 1702 when averaged over the averaging time T (i.e. a number, e.g., 1700, of exposures instances will be measured wherein the exposures are based on a signal transmitted with a Max EIRP]; and 
transmitting, based on the determining and based on the SR configuration, an SR indicating that the first antenna panel is associated with impermissible exposure [Dunworth ¶ 0146: when an MPE measurement meets the threshold, the measurement may indicate an obstruction (i.e. impermissible exposure) and the UE may adjust the transmission characteristic at 1918 by increasing the transmission power and/or switching to a more preferred antenna element, wherein when a transmission characteristic is changed, the UE may indicate to the base station the adjustment of the transmission characteristic at 1920 (here, by indicating to the base station changes to the transmission characteristics an impermissible exposure is indicated implicitly)].
While the above cited portions reference different embodiments of the invention of Dunworth, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the various features and embodiments of Dunworth to achieve the presently claimed invention.  The motivation to do so would be to improve spectral efficiency, lower costs, improve services, make use of new spectrum, and better integrate with other open standards using OFDMA with a cyclic prefix (CP) on the downlink (DL) and on the uplink (UL) as well as support beamforming, multiple-input multiple-output (MIMO) antenna technology, and carrier aggregation [Dunworth ¶ 0005; see also ¶ 0047 stating that different embodiments and features may be combined].
Regarding claim 16, Dunworth teaches the method of claim 15, wherein the at least one configuration parameter indicates: a time window for exposure detection [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g.,, the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise an existing resource opportunity, e.g., an unscheduled uplink resource and/or a gap between a downlink transmission and an uplink transmission (here, a gap is analogous to a “time window”, and furthermore, any indicated resource would inherently reside in a time domain, therefore a single scheduled resource would still be analogous to a “time window”); see also ¶ 0143: UE may receive a scheduled period for the measurement from the base station indicating to the UE that it may transmit MPE signals a number N times in a duration of T seconds] associated with the at least one antenna panel of the wireless device; and the threshold [Dunworth ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction], 
wherein the threshold is associated with a quantity of exposure instances [Dunworth ¶ 0144: UE may receive a rise-over-thermal threshold for the measurement from a base station, and may then use the indicated rise-over-thermal threshold when performing the MPE measurement].
Regarding claim 18, Dunworth teaches the method of claim 15, further comprising determining, during a time window and based on a transmission power reduction value associated with the first antenna panel, a quantity of the plurality of exposure instances associated with the first antenna panel [Dunworth ¶ 0103: FIG. 17 illustrates an example of averaging 1700 exposure (i.e. quantity of exposure instances) for a transmission during a time, t, which may be transmitted at a Max EIRP of +x dBM and will lead to the indicated average power 1702 when averaged over the averaging time T (i.e. a number, e.g., 1700, of exposures instances will be measured wherein the exposures are based on a signal transmitted with a Max EIRP analogous to transmission power reduction value); ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction].

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view of Taherzadeh Boroujeni et al. (US 2021/0266976; cited portions are fully supported by US Provisional Appl. 62/980,668 filed 02/24/2020; “Taherzadeh”).
Regarding claim 3, Dunworth teaches the method of claim 1, however, Dunworth does not explicitly disclose wherein the transmitting the indication comprises at least one of: transmitting a preamble, associated with a random access resource, indicating that the first antenna panel is associated with impermissible exposure; transmitting a scheduling request (SR) indicating that the first antenna panel is associated with impermissible exposure; or transmitting a sounding reference signal (SRS) indicating that the first antenna panel is associated with impermissible exposure.
However, in a similar field of endeavor, Taherzadeh teaches wherein the transmitting the indication comprises at least one of: transmitting a preamble, associated with a random access resource, indicating that the first antenna panel is associated with impermissible exposure [Taherzadeh ¶ 0044: a UE may transmit the PRACH communication (see ¶ 0042: PRACH communication may be a preamble) with an alternative PRACH configuration if the PRACH communication is subject to an MPE condition; ¶ 0045: UE may receive (from BS) an updated signal strength threshold as a trigger for when the UE is to use the alternative PRACH configuration (here, the BS knows the trigger even for an alternative PRACH, therefore, the format of the preamble would implicitly indicate whether the MPE condition meets a threshold)]; 
transmitting a scheduling request (SR) indicating that the first antenna panel is associated with impermissible exposure; or transmitting a sounding reference signal (SRS) indicating that the first antenna panel is associated with impermissible exposure [the limitations of claim 3 are written in the alternative, therefore, there only needs to be a showing that one of the alternative limitations is taught by the applied reference].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of indicating an maximum permissible exposure condition as it relates to a measurement threshold through altering a random access msg 3 that is sent to a base station as taught by Taherzadeh.  The motivation to combine these references would be to improve spectral efficiency, lower costs, improve services, and make use of new spectrum in LTE and NR communication networks [Taherzadeh ¶ 0005].
Regarding claim 10, Dunworth teaches a method comprising: 
receiving, by a wireless device, at least one configuration parameter indicating a random access resource for exposure reporting associated with at least one antenna panel of the wireless device [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g., the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise at least one of a RACH resource]; 
determining that a plurality of exposure instances associated with a first antenna panel of the at least one antenna panel satisfies a threshold [Dunworth ¶ 0103: FIG. 17 illustrates an example of averaging 1700 exposure (i.e. quantity of exposure instances) for a transmission during a time, t, which may be transmitted at a Max EIRP of +x dBM and will lead to the indicated average power 1702 when averaged over the averaging time T (i.e. a number, e.g., 1700, of exposures instances will be measured wherein the exposures are based on a signal transmitted with a Max EIRP analogous to transmission power reduction value); ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction].
However, Dunworth does not explicitly disclose  transmitting, based on the determining, a preamble associated with the random access resource and indicating that the first antenna panel is associated with impermissible exposure.
However, in a similar field of endeavor, Taherzadeh teaches transmitting, based on the determining, a preamble associated with the random access resource and indicating that the first antenna panel is associated with impermissible exposure [Taherzadeh ¶ 0044: a UE may transmit the PRACH communication (see ¶ 0042: PRACH communication may be a preamble) with an alternative PRACH configuration if the PRACH communication is subject to an MPE condition; ¶ 0045: UE may receive (from BS) an updated signal strength threshold as a trigger for when the UE is to use the alternative PRACH configuration (here, the BS knows the trigger even for an alternative PRACH, therefore, the format of the preamble would implicitly indicate whether the MPE condition meets a threshold)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of indicating an maximum permissible exposure condition as it relates to a measurement threshold through altering a random access msg 3 that is sent to a base station as taught by Taherzadeh.  The motivation to combine these references would be to improve spectral efficiency, lower costs, improve services, and make use of new spectrum in LTE and NR communication networks [Taherzadeh ¶ 0005].
Regarding claim 11, Dunworth in view of Taherzadeh teaches the method of claim 10, wherein the at least one configuration parameter indicates: a time window for exposure detection associated with the at least one antenna panel of the wireless device [Dunworth ¶ 0103: FIG. 17 illustrates an example of averaging 1700 exposure (i.e. quantity of exposure instances) for a transmission during a time, t, which may be transmitted at a Max EIRP of +x dBM and will lead to the indicated average power 1702 when averaged over the averaging time T (i.e. a number, e.g., 1700, of exposures instances will be measured wherein the exposures are based on a signal transmitted with a Max EIRP analogous to transmission power reduction value); ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction]; and 
the threshold, wherein the threshold is associated with a quantity of exposure instances [Dunworth ¶ 0144: UE may receive a rise-over-thermal threshold for the measurement from a base station, and may then use the indicated rise-over-thermal threshold when performing the MPE measurement].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view of Godala et al. (US 2020/0267662; “Godala”).
Regarding claim 4, Dunworth teaches the method of claim 1, however, does not explicitly disclose wherein the transmitting the indication comprises transmitting a power headroom report (PHR) comprising the indication, and wherein the method further comprises delaying transmission of the indication until the transmitting the PHR.
However, in a similar field of endeavor, Godala teaches wherein the transmitting the indication comprises transmitting a power headroom report (PHR) comprising the indication, and wherein the method further comprises delaying transmission of the indication until the transmitting the PHR [Godala ¶ 0136, Fig. 11E: the UE 100 encounters blockage/interaction/presence of the user and the UE 100 reduces the transmission power to meet the regulatory limits and updates the power headroom to inform the gNB that the UE 100 may be transmitting with less power for further transmissions such that the radiated exposure over the averaging window is in the regulatory limits (Here, the indication is part of the power headroom report and sent upon detection of a blockage.  As the indication is sent with the PHR, it can be interpreted as being delayed until the PHR report is sent); ¶ 0074: power headroom indicates how much transmission power is left for the UE 100 to use, e.g., a positive power headroom can indicate that the UE 100 can transmit more data if required or the UE 100 is transmitting at a power level that is less than the maximum power and a negative power headroom can indicate that the UE 100 is already transmitting at a power level that is greater than the power level the UE is allowed to transmit (i.e. indicates exposure is above a threshold)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of indicating whether a UE is transmitting above or below an allowed level in a power headroom report as taught be Godala.  The motivation to do so would be to appropriately control the transmission power of a UE in consideration of health of a user given the exposure of the user to signals transmitted by and received by the UE [Godala ¶ 0008].

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view Raghaven et al. (US 2020/0314934; “Raghaven”).
Regarding claim 5, Dunworth teaches the method of claim 1, wherein the at least one configuration parameter comprises at least one configuration parameter for the at least one antenna panel [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g., the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise at least one of a RACH resource; ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction].
However, Dunworth does not explicitly disclose wherein each antenna panel of the at least one antenna panel is associated with a plurality of uplink transmission configuration indication (TCI) states.
However, in a similar field of endeavor, Raghaven teaches wherein each antenna panel of the at least one antenna panel is associated with a plurality of uplink transmission configuration indication (TCI) states [Raghaven ¶ 0030: a UE may convey additional information (e.g., for one or more antenna modules of the UE, associated power metrics, thermal metrics, MIMO operation modes associated with the single or multiple transmission configuration indicator (TCI) states, etc.), such that the base station may efficiently configure the UE with various MIMO operation modes (e.g., via TCI state configuration); see also ¶ 0077: MIMO operation modes associated with multiple TCI states; ¶ 0069: beam training based on maximum permissible exposure considerations].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of configuring TCI states associated with antenna modules/panels and the associated MIMO operation modes as taught by Raghaven.  The motivation to do so would be to mitigate amount of path, penetration, and blockage losses in mmW communications systems [Raghaven ¶ 0004].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view of Han et al. (US 2020/0022093; “Han”).
Regarding claim 7, Dunworth teaches the method of claim 1, however, does not explicitly disclose wherein the transmitting the indication is further based on at least one of: a cell activation associated with the wireless device; a bandwidth part (BWP) switching associated with the wireless device; or a transition of the wireless device from a discontinuous reception (DRX) inactive time to a DRX active time.
However, in a similar field of endeavor, Han teaches wherein the transmitting the indication is further based on at least one of: a cell activation associated with the wireless device [Han ¶ 0043: different transmit beam may be associated with a different maximum permissible exposure (MPE) constraint, which may lead to calculation of a different power limit by the UE; ¶ 0083: power headroom reporting may be triggered by (4) activation of an SCell of any MAC entity with configured uplink]; 
a bandwidth part (BWP) switching associated with the wireless device; or a transition of the wireless device from a discontinuous reception (DRX) inactive time to a DRX active time [the limitations of claim 7 are written in the alternative, therefore, there only needs to be a showing that one of the alternative limitations is taught by the applied reference].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method transmitting a power headroom report in a system that considers maximum permissible exposure based on a cell activation triggering condition as taught by Han.  The motivation to do so would be to improve beam selection in consideration of power constraints [Han ¶ 0004].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view of Taherzadeh in view of Raghaven.
Regarding claim 12, Dunworth in view of Taherzadeh teaches the method of claim 10, wherein the at least one configuration parameter comprises at least one configuration parameter for the at least one antenna panel [Dunworth ¶ 0136, Fig. 19: UE receives, from a base station, an indication of a cell specific resource, e.g., the indication may indicate cell specific resources available for an exposure measurement, e.g., MPE measurement, wherein the cell specific resource may comprise at least one of a RACH resource; ¶ 0139: the UE may schedule at least one sub-array (i.e. antenna panel) for performing the measurement based on a RACH resource listening direction].
However, Dunworth in view of Taherzadeh does not explicitly disclose wherein each antenna panel of the at least one antenna panel is associated with a plurality of uplink transmission configuration indication (TCI) states.
However, in a similar field of endeavor, Raghaven teaches wherein each antenna panel of the at least one antenna panel is associated with a plurality of uplink transmission configuration indication (TCI) states [Raghaven ¶ 0030: a UE may convey additional information (e.g., for one or more antenna modules of the UE, associated power metrics, thermal metrics, MIMO operation modes associated with the single or multiple transmission configuration indicator (TCI) states, etc.), such that the base station may efficiently configure the UE with various MIMO operation modes (e.g., via TCI state configuration); see also ¶ 0077: MIMO operation modes associated with multiple TCI states; ¶ 0069: beam training based on maximum permissible exposure considerations].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of configuring TCI states associated with antenna modules/panels and the associated MIMO operation modes as taught by Raghaven.  The motivation to do so would be to mitigate amount of path, penetration, and blockage losses in mmW communications systems [Raghaven ¶ 0004].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunworth in view of Landis et al. (US 2020/0404598; “Landis”).
Regarding claim 19, Dunworth in view of Taherzadeh teaches the method of claim 15, however, Dunworth does not explicitly disclose wherein the SR configuration comprises a physical uplink control channel (PUCCH) resource associated with the first antenna panel.
However, in a similar field of endeavor, Landis teaches wherein the SR configuration comprises a physical uplink control channel (PUCCH) resource associated with the first antenna panel [Landis ¶ 0082: UE 902 sends uplink signal 914 intended for the base station 904, which comprises one or more of uplink user data, uplink control information, or uplink signaling. For example, the uplink signal 914 comprises at least one of a PUCCH (see ¶ 0022: the PUCCH may be used to transport one or more of hybrid automatic repeat request (HARQ) feedback, channel state information (CSI), channel quality indicators (CQI), MIMO feedback, or scheduling requests (SR)), a PUSCH, a PRACH, or an SRS (here, the UE may be scheduled with PUCCH resources, e.g., SR for purposes of exposure detection)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method determining an exposure permissibility based measurement of indicated random access resources as taught by Dunworth with the method of transmitting SR for exposure detection using PUCCH resources as taught by Landis.  The motivation to combine these references would be to apply conventional uplink scheduling techniques for purposes of MPE evaluation [Landis ¶ 0004].
Allowable Subject Matter
Claims 8, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474